Exhibit 10.25

RETENTION AGREEMENT

This Retention Agreement (this “Agreement”) is entered into on July 13, 2009
between Overland Storage Inc., a California corporation having its principal
offices at 4820 Overland Avenue, San Diego, California 92123 (the “Company”),
and Jillian Mansolf (“Employee”).

AGREEMENT

WHEREAS, Employee is a key employee of the Company;

WHEREAS, the Company considers that providing Employee with certain employment
termination benefits will operate as an incentive for Employee to remain
employed by the Company in the event of a Change of Control;

NOW THEREFORE, for the consideration stated above, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Employee agree as follows:

1. Definitions.

1.1 “Base Salary” shall mean the Employee’s gross annual salary at the time of a
Change of Control or the Termination Date, whichever is higher.

1.2 “Change of Control” is defined to have occurred if, and only if, during
Employee’s employment:

(a) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act is or becomes
the “Beneficial Owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote in the election of
directors of the Company;

(b) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (“Transaction”), in each case, with respect to
which the stockholders of the Company immediately prior to such Transaction do
not, immediately after the Transaction, own more than fifty (50) percent of the
combined voting power of the Company or other corporation resulting from such
Transaction; or

(c) all or substantially all of the assets of the Company are sold, liquidated
or distributed.

 

-1-



--------------------------------------------------------------------------------

1.3 “Cause” shall mean

(a) Employee’s gross neglect of her duties to the Company, where Employee has
been given a reasonable opportunity to cure her gross neglect (which reasonable
opportunity must be granted during the thirty-day period preceding termination);

(b) any violation by Employee of Employee’s obligations under this Agreement or
any employment agreement which Employee may have with the Company;

(c) Employee taking any role in any buy-out of the Company without the approval
of the Company’s majority shareholder; or

(d) Employee’s commission of any act of fraud, theft or embezzlement against the
Company.

1.4 “Compensation” shall mean Base Salary plus Target Commission.

1.5 “Resignation For Good Reason” shall mean the voluntary resignation by
Employee of her employment with the Company within two years following a Change
of Control and within three (3) months of the following Good Reasons:

(a) any reduction in Employee’s Base Salary or Target Bonus; or

(b) any reduction in Employee’s title; or

(c) any significant reduction in Employee’s responsibilities and authority;

(d) any failure by the Company to pay Employee’s Base Salary; or

(e) a relocation by the Company of Employee’s place of Employment outside a
fifty (50) mile radius of Employee’s current place of employment.

An event described in Section 1.5(a) through (e) will not constitute Good Reason
unless Employee provides written notice to the Company of her intention to
resign for Good Reason and unless the Company does not cure or remedy the
alleged Good Reason condition within thirty (30) days of the Company’s receipt
of the written notice.

1.6 “Severance Period” shall begin on the Termination Date and extend for twelve
months following the Termination Date.

1.7 “Target Commission” shall mean the variable annual compensation represented
by the sales commission Employee is eligible to receive, prior to a Change of
Control, in the event targeted quotas are achieved during the year.

1.8 “Termination Date” shall mean the date of termination of Employee’s
employment relationship with the Company.

1.9 “Termination Payments” shall mean any payment or distribution of
Compensation or benefits made pursuant to Section 4.1(a)-(c) of this Agreement.

 

-2-



--------------------------------------------------------------------------------

2. Title and Duties. Employee will hold the position of Vice President, an
Executive Officer position. Employee’s primary duties will include such duties
as are assigned or delegated to Employee by the Chief Executive Officer of the
Company and/or the Board of Directors of the Company (the “Board”). Employee
will: (i) devote her entire business time, attention, skill, and energy
exclusively to the business of the Company; (ii) use her best efforts to promote
the success of the Company’s business; and (iii) cooperate fully with the Board
in the advancement of the best interests of the Company.

3. At-Will Employment. Employee reaffirms that Employee’s employment
relationship with the Company is at-will, terminable at any time and for any
reason by either the Company or Employee. While certain paragraphs of this
Agreement describe events that could occur at a particular time in the future,
nothing in this Agreement may be construed as a guarantee of employment of any
length.

4. Termination Payments.

4.1 If, within two (2) years immediately following a Change of Control,
Employee’s employment terminates as the result of (i) termination by the Company
of Employee’s employment for a reason other than Cause; or (ii) Employee’s
Resignation for Good Reason:

(a) Employee will receive a pro-rata share of Base Salary and accrued but unused
vacation through the Termination Date, less applicable state and federal taxes
or other payroll deductions;

(b) Subject to Section 9, Employee will be eligible for Severance under this
Agreement in a lump-sum amount equal to Base Salary plus Target Commission, less
applicable state and federal taxes or other payroll deductions; and

(c) Subject to Section 9, if Employee elects to continue insurance coverage as
afforded to Employee according to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), Company will reimburse Employee the amount of the
premiums incurred by Employee during the Severance Period. Nothing in this
Agreement will extend Employee’s COBRA period beyond the period allowed under
COBRA, nor is Company assuming any responsibility which Employee has for
formally electing to continue coverage.

With the exception of COBRA reimbursements, all payments made pursuant to this
Section 4.1 will be made within 60 days following the termination of the
employment of Employee, subject to Section 9.

4.2 The payments set forth in Section 4.1(b) and (c) above are in exchange for,
and contingent upon Employee’s execution and non-revocation of a release of all
claims as of the Termination Date, in substantially the form attached to this
Agreement as Exhibit A.

4.3 If Employee’s employment terminates for any reason after the two year period
immediately following a Change of Control or terminates during that two year
period for any reason other than (i) termination by the Company of Employee’s
employment for a reason other than Cause; or (ii) Employee’s Resignation for
Good Reason, the Company will pay Employee a pro-rata share of Base Salary and
accrued but unused vacation through the Termination Date, less applicable state
and federal taxes or other payroll deductions.

 

-3-



--------------------------------------------------------------------------------

5. Retirement and Profit-Sharing Plans. Notwithstanding anything in this
Agreement to the contrary, Employee’s rights in any retirement, pension or
profit-sharing plans offered by the Company shall be governed by the rules of
such plans as well as by applicable law; provided, however, that on the
Termination Date, Employee shall become fully vested in all pension and 401(k)
account balances.

6. Tax Consequences. The Company makes no representations regarding the tax
consequence of any provision of this Agreement. Employee is advised to consult
with her own tax advisor with respect to the tax treatment of any payment
contained in this Agreement.

7. Tax Adjustment. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, if tax counsel selected by the Company and acceptable
to Employee determines that any portion of any payment under this Agreement
would constitute an “excess parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
payments to be made to Employee under this Agreement shall be reduced (but not
below zero) such that the value of the aggregate payments that Employee is
entitled to receive under this Agreement and any other agreement or plan or
program of the Company shall be one dollar ($1) less than the maximum amount of
payments which Employee may receive without becoming subject to the tax imposed
by Section 4999 of the Code.

8. Agreement to Arbitrate. Employee and Company agree to arbitrate any claim or
dispute (“Dispute”) arising out of or in any way related to this Agreement, the
employment relationship between Company and Employee or the termination of
Employee’s employment, except as provided in paragraph 8.1 below, to the fullest
extent permitted by law. Except as provided above, this method of resolving
Disputes shall be the sole and exclusive remedy of the parties. Accordingly, the
parties understand that, except as provided herein, they are giving up their
rights to have their disputes decided in a court of law and, if applicable, by a
jury, and instead agree that their disputes shall be decided by an arbitrator.

8.1 Scope of the Agreement. A Dispute shall include all disputes or claims
between Employee and Company arising out of, concerning or relating to
Employee’s employment by Company, including, without limitation: claims for
breach of contract, tort, discrimination, harassment, wrongful termination,
demotion, discipline, failure to accommodate, compensation or benefits claims,
constitutional claims and claims for violation of any local, state or federal
law, or common law, to the fullest extent permitted by law. A Dispute shall not
include any dispute or claim, whether brought by either Employee or Company,
for: (a) workers’ compensation or unemployment insurance benefits; or (b) the
exclusions from arbitration specified in the California Arbitration Act,
California Code of Civil Procedure section 1281.8. For the purpose of this
paragraph 8, references to “Employer” include Company and all related or
affiliated entities and their employees, supervisors, officers, directors,
owners, stockholders, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, and the successors and assigns of any of
them, and this paragraph 8 shall apply to them to the extent that Employee’s
claims arise out of or relate to their actions on behalf of Company.

 

-4-



--------------------------------------------------------------------------------

8.2 Consideration. The parties agree that their mutual promise to arbitrate any
and all disputes between them, except as provided in paragraph 8.1, rather than
litigate them before the courts or other bodies, provides adequate consideration
for this paragraph 8.

8.3 Initiation of Arbitration. Either party may initiate an arbitration
proceeding by providing the other party with written notice of any and all
claims forming the basis of such proceeding in sufficient detail to inform the
other party of the substance of such claims. In no event shall the request for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claims would be barred by the applicable statute of
limitations.

8.4 Arbitration Procedure. The arbitration will be conducted by JAMS pursuant to
its Rules for the Resolution of Employment Disputes in San Diego, California by
a single, neutral arbitrator. The parties are entitled to representation by an
attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the Superior
Court of the State of California, as applicable to the cause of action, and only
such power. The arbitrator shall issue a written and signed statement of the
basis of the arbitrator’s decision, including findings of fact and conclusions
of law. The parties agree to abide by and perform any award rendered by the
arbitrator. Judgment on the award may be entered in any court having
jurisdiction thereof.

8.5 Costs of Arbitration. If Employee initiates arbitration against the Company,
Employee must pay a filing fee equal to the current filing fee in the
appropriate court had Employee’s claim been brought there, and the Company shall
bear the remaining costs of the arbitration forum, including arbitrator fees. If
the Company initiates arbitration against Employee, the Company shall bear the
entire cost of the arbitration forum, including arbitrator fees. (Such costs do
not include costs of attorneys, discovery, expert witnesses, or other costs
which Employee would have been required to bear had the matter been filed in a
court.) The arbitrator may award attorneys’ fees and costs to the prevailing
party. If there is any dispute as to whether the Company or Employee is the
prevailing party, the arbitrator will decide that issue. Any postponement or
cancellation fee imposed by the arbitration service will be paid by the party
requesting the postponement or cancellation, unless the arbitrator determines
that such fee would cause undue hardship on the party. At the conclusion of the
arbitration, each party agrees to promptly pay any arbitration award imposed
against that party.

8.6 Governing Law. All Disputes between the parties shall be governed,
determined and resolved by the internal laws of the State of California,
including the California Arbitration Act, California Code of Civil Procedure
1280 et seq.

8.7 Discovery. The parties may obtain discovery in aid of the arbitration to the
fullest extent permitted under law, including California Code of Civil Procedure
Section 1283.05. All discovery disputes shall be resolved by the arbitrator.

9. IRC Section 409A. Notwithstanding anything to the contrary, if, at the time
of her separation of service from Company, Employee is a “specified employee” as
defined pursuant to Internal Revenue Code Section 409A, and if the amounts that
Employee is entitled to receive pursuant to this Agreement are not otherwise
exempt from Code Section 409A, then to the extent necessary to comply with

 

-5-



--------------------------------------------------------------------------------

Code Section 409A, no payments for such amounts may be made under this Agreement
before the date which is six (6) months after Employee’s separation of service
from Company or, if earlier, Employee’s date of death. All such amounts, which
would have otherwise been required to be paid during such six (6) months after
Employee’s separation of service shall instead be paid to Employee in one lump
sum payment on the first business day of the seventh month after Employee’s
separation of service from Company or, if earlier, Employee’s date of death. All
such remaining payments shall be made pursuant to their original terms and
conditions. This Agreement is intended to comply with the applicable
requirements of Code Section 409A and shall be construed and interpreted in
accordance therewith. Company may at any time amend this Agreement, or any
payments to be made hereunder, as necessary to be in compliance with Code
Section 409A and avoid the imposition on Employee of any potential excise taxes
relating to Code Section 409A. Employee shall be solely liable for taxes
(including without limitation resulting from any unexpected or adverse tax
consequences realized by Employee) arising from any payments received by
Employee hereunder.

10. General Provisions.

10.1 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of California.

10.2 Assignment. Employee may not assign, pledge or encumber her interest in
this Agreement or any part thereof. A purchaser of substantially all the assets
of the Company may assume all of the Company’s liabilities under this Agreement,
and the Company would thereby be relieved of all such liabilities, provided that
Employee accepts employment with such purchaser at the closing of the
transaction.

10.3 No Waiver of Breach. The failure to enforce any provision of this Agreement
will not be construed as a waiver of any such provision, nor prevent a party
from enforcing the provision or any other provision of this Agreement. The
rights granted the parties are cumulative, and the election of one will not
constitute a waiver of such party’s right to assert all other legal and
equitable remedies available under the circumstances.

10.4 Severability. The provisions of this Agreement are severable, and if any
provision will be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions, or enforceable parts of this Agreement,
will not be affected.

10.5 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous negotiations, agreements and understandings between
the parties, oral or written.

10.6 Modification; Waivers. No modification, termination or attempted waiver of
this Agreement will be valid unless in writing, signed by the party against whom
such modification, termination or waiver is sought to be enforced.

10.7 Fees and Expenses. If any proceeding is brought for the enforcement or
interpretation of this Agreement, or because of any alleged dispute, breach,
default or misrepresentation in connection with any provisions of this
Agreement, the successful or

 

-6-



--------------------------------------------------------------------------------

prevailing party will be entitled to recover from the other party reasonable
attorneys’ fees and other costs incurred in that proceeding (including, in the
case of an arbitration, arbitration fees and expenses), in addition to any other
relief to which such party may be entitled.

10.8 Amendment. This Agreement may be amended or supplemented only by a writing
signed by both of the parties hereto.

10.9 Duplicate Counterparts. This Agreement may be executed in any number of
original, facsimile or .PDF counterparts; each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

10.10 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

10.11 Drafting Ambiguities. Each party to this Agreement and its counsel have
reviewed and revised this Agreement. The rule of construction that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any of the amendments to this
Agreement.

10.12 Recovery of Attorney’s Fees and Expenses. If any litigation shall occur
between Executive and Employer which arises out of or as a result of this
Agreement, or which seeks an interpretation of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs.

 

Dated: July 13, 2009     OVERLAND STORAGE, INC.     By:  

/s/    Kurt L. Kalbfleisch

    Name:   Kurt L. Kalbfleisch     Title:   Vice President and CFO Dated: July
13, 2009    

/s/    Jillian Mansolf

    Printed Name: Jillian Mansolf

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (“Release”) is entered into effective as of
                     (the “Effective Date”) between Overland Storage, Inc., a
California corporation, having its principal offices at 4820 Overland Avenue,
San Diego, California 92123 (the “Company”) and Ravindra Pendekanti, an
individual residing at                      (“Employee”) with reference to the
following facts:

RECITALS

A. The parties entered into Retention Agreement dated April 21, 2008 (“the
Agreement”) pursuant to which the parties agreed that, upon the occurrence of
certain conditions, Employee would become eligible for Termination Payments as
defined in the Agreement in exchange for Employee’s release of the Company from
all claims which Employee may have against the Company as of the Termination
Date.

B. The parties desire to dispose of, fully and completely, all claims, which
Employee may have against the Company in, the manner set forth in this Release.

AGREEMENT

1. Release. Employee, for herself and her heirs, successors and assigns, fully
releases and discharges the Company, its officers, directors, employees,
shareholders, attorneys, accountants, other professionals, insurers and agents
(collectively, “Agents”), and all entities related to each party, including, but
not limited to, heirs, executors, administrators, personal representatives,
assigns, parent, subsidiary and sister corporations, affiliates, partners and
co-venturers (collectively, “Related Entities”), from all rights, claims,
demands, actions, causes of action, liabilities and obligations of every kind,
nature and description whatsoever, Employee now has, owns or holds or has at
anytime had, owned or held or may have against the Company, Agents or Related
Entities from any source whatsoever, whether or not arising from or related to
the facts recited in this Release. Employee specifically releases and waives any
and all claims arising under any express or implied contract, rule, regulation
or ordinance, including, without limitation, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the California Labor Code and the
Age Discrimination in Employment Act, as amended (“ADEA”). Employee acknowledges
that the Company has paid Employee all wages, bonuses, accrued unused vacation
pay, options, benefits and monies owed by the Company to Employee. This release
does not waive any claims which as a matter of law cannot be waived.

2. Section 1542 Waiver. This Release is intended as a full and complete release
and discharge of any and all claims that Employee may have against the Company,
Agents or Related Entities. In making this release, Employee intends to release
each of the Company, Agents and Related Entities from liability of any nature
whatsoever for any claim of damages or injury or for equitable or declaratory
relief of any kind, whether the claim, or any facts on which such claim might be
based, is known or unknown to him. Employee expressly waives all rights under
Section 1542 of the California Civil Code, which Employee understands provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIS OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

A-1



--------------------------------------------------------------------------------

Employee acknowledges that she may discover facts different from or in addition
to those that she now believes to be true with respect to this Release. Employee
agrees that this Release shall remain effective notwithstanding the discovery of
any different or additional facts.

3. Waiver of Certain Claims. Employee acknowledges that she has been advised in
writing of her right to consult with an attorney prior to executing the waivers
set out in this Release, and that she has been given a 21-day period in which to
consider entering into the release of ADEA claims, if any. If Employee does not
consider this Release for the full 21-day period, but instead signs and returns
it earlier, Employee has done so voluntarily with the full understanding that
Employee waived Employee’s right to the full 21-day period. In addition,
Employee is hereby informed that Employee has seven (7) days following the date
of signing of this Agreement in which to revoke this Release. Employee can
revoke the Release by sending notice of my revocation to the attention of the
Chairman of the Board of the Company. If Employee does not send such written
notice of revocation via U.S. Mail postmarked within 7 days, this Release shall
become effective and irrevocable at 12:01 a.m. on the eighth (8th) day after
Employee signs it (the “Effective Date”).

4. No Undue Influence. This Release is executed voluntarily and without any
duress or undue influence. Employee acknowledges that she has read this Release
and executed it with her full and free consent. No provision of this Release
shall be construed against any party by virtue of the fact that such party or
its counsel drafted such provision or the entirety of this Release.

5. Governing Law. This Release is made and entered into in the State of
California and accordingly the rights and obligations of the parties hereunder
shall in all respects be construed, interpreted, enforced and governed in
accordance with the laws of the State of California as applied to contracts
entered into by and between residents of California to be wholly performed
within California.

6. Severability. If any provision of this Release is held to be invalid, void or
unenforceable, the balance of the provisions of this Release shall,
nevertheless, remain in full force and effect and shall in no way be affected,
impaired or invalidated.

7. Counterparts. This Release may be executed simultaneously in one or more
original, facsimile, or .PDF counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Release may be executed by facsimile, with originals to follow
by overnight courier.

8. Dispute Resolution Procedures. Any dispute or claim arising out of this
Release shall be subject to final and binding arbitration in accordance with the
procedures, terms and conditions set forth Section 8 of the Agreement, which
terms are incorporated herein by reference.

 

A-2



--------------------------------------------------------------------------------

9. Entire Agreement. This Release constitutes the entire agreement of the
parties with respect to the subject matter of this Release, and supersedes all
prior and contemporaneous negotiations, agreements and understandings between
the parties, oral or written, including, without limitation, the Agreement,
between the Company and Employee.

10. Modification; Waivers. No modification, termination or attempted waiver of
this Release will be valid unless in writing, signed by the party against whom
such modification, termination or waiver is sought to be enforced.

11. Amendment. This Release may be amended or supplemented only by a writing
signed by Employee and the Company.

 

Dated:                          

 

     Printed Name: Jillian Mansolf

 

A-3